Name: Commission Decision No 3249/84/ECSC of 21 November 1984 amending Decision No 3716/83/ECSC establishing a guarantee system for certain steel products and a system for the verification of the minimum prices
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  trade policy;  international trade;  prices
 Date Published: 1984-11-22

 Avis juridique important|31984S3249Commission Decision No 3249/84/ECSC of 21 November 1984 amending Decision No 3716/83/ECSC establishing a guarantee system for certain steel products and a system for the verification of the minimum prices Official Journal L 303 , 22/11/1984 P. 0011 - 0011 Spanish special edition: Chapter 13 Volume 18 P. 0142 Portuguese special edition Chapter 13 Volume 18 P. 0142 *****COMMISSION DECISION No 3249/84/ECSC of 21 November 1984 amending Decision No 3716/83/ECSC establishing a guarantee system for certain steel products and a system for the verification of the minimum prices THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 3716/83/ECSC of 23 December 1983 establishing a guarantee system for certain steel products and a system for the verification of the minimum prices (1), and in particular Article 4 thereof, Whereas: The guarantee system is intended to strengthen the system of monitoring and production quotas and the minimum prices system. In order to ensure that the steel undertakings fulfil their obligations under these two arrangements, it was provided that they should entrust the requisite verifications to an auditing company or other body authorized to carry out that function. Experience has shown that the reinforced checks have produced the desired result; nevertheless, since that time, the definition of the powers of verification of officials and agents of the Commission given in Commission Decision No 379/84/ECSC (2) has contributed to an increase in the number and effectiveness of the checks applied. It is important to ensure that there is no build-up in time of the verification operations and that they should not concentrate on the same matters, as they would thus impair the smooth operation of the departments in the steel undertakings. In these circumstances, and in order to avoid excessive financial burdens to the undertakings, it is appropriate to restrict the number of checks and to entrust them exclusively to officials and agents of the Commission. For the abovementioned reasons and in the light of the experience obtained, which has allowed the Commission to make technical amendments to Decision No 3716/83/ECSC, Article 3 of the said Decision should be repealed, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision No 3716/83/ECSC is hereby repealed. Article 2 This Decision shall enter into force on 1 January 1985. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 373, 31. 12. 1983, p. 5. (2) OJ No L 46, 16. 12. 1984, p. 23.